Title: Sartine to the American Commissioners, 26 June 1778
From: Sartine, Antoine-Raymond-Gualbert-Gabriel de
To: American Commissioners,Franklin, Benjamin,Lee, Arthur,Adams, John


Versailles 26. Juin 1778.
On m’a remis, Messieurs, la Lettre que vous avez pris la peine de m’ecrire au sujet de la détention à Bordeaux de la Barque la Jane Capt. William Castle. Sur l’assurance que vous me donnez qu’elle apartient à un citoyen des Etats unis et qu’elle est destinée pour ce Pays, j’ai rendu compte au Roy de votre demande; et d’après l’aprobation de Sa M[ajest]é il va être expédié des ordres à Bordeaux pour la main levée de ce Batiment et de sa Cargaison. J’ai l’honneur d’être avec une parfaite considération, Messieurs, votre très humble et très obéissant serviteur
DE SARTINE
Mrs. les Députés des Etats unis de l’amérique.
 
Notation: From M. de Sartine 26. June 1778. concerning William Castle’s Vessel at Bordeaux.
